Citation Nr: 1044162	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain with 
degenerative arthritic changes, currently rated 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1951 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  This matter was remanded in May 2010.  A review of 
the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence shows that the Veteran's service-
connected chronic lumbar strain with degenerative arthritic 
changes is not manifested by any unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent for 
chronic lumbar strain with degenerative arthritic changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5237 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a pre-
adjudication letter from the RO to the Veteran dated in November 
2004.  In March 2009, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the appellant, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, in light of the following decision which finds that 
there is a preponderance of the evidence against the appellant's 
claim, any questions as to the appropriate effective dates to be 
assigned are rendered moot.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this case, the 
Veteran's post-service VA and private medical records are on 
file.  The evidence of record also contains a report of VA 
examination dated in May 2007.  The examination report obtained 
is thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
In this regard, the May 2007 examination report contains the 
pertinent clinical findings as to range of motion in the low back 
and other findings relevant to the pertinent diagnostic codes.  
The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, the 
Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran contends that his service-connected chronic lumbar 
strain with degenerative arthritic changes is more disabling than 
currently evaluated.  In a February 1972 rating decision, the RO 
granted service connection for low back pain and assigned a 
noncompensable disability rating effective January 14, 1972 under 
Diagnostic Code 5295.  A July 1972 rating decision assigned a 10 
percent disability rating for chronic lumbar strain with 
degenerative arthritic changes effective January 14, 1972 under 
Diagnostic Code 5295.  A March 2005 rating decision assigned a 20 
percent disability rating effective August 5, 2004 under 
Diagnostic Code 5237.  The Veteran filed an increased rating 
claim in March 2006.  In May 2007, the Veteran's chronic lumbar 
strain with arthritis was assigned a 40 percent disability rating 
effective August 5, 2004.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

It also should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Diagnostic Codes (DC's) for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also DC 5003); 5243 
Intervertebral disc syndrome.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to DC's 5235 to 5243 unless the 
disability rated under DC 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent disability 
rating for disability with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A maximum schedular rating of 60 percent is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One DC may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in DC by a VA adjudicator must be explained 
specifically.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Veteran underwent a VA examination in May 2007.  He reported 
a constant low back dull ache, 5 out of 10, above the belt line 
and on both sides in that area, which increased to 8 to 9 out of 
10 after walking for one-quarter mile, at which point he needed 
to rest for at least 5 minutes and then could only walk 100 yards 
at a time after that.  He denied any radiation or flares.  He 
reported walking unaided and he denied use of a back brace for 
several years.  He denied any falls due to unsteadiness.  

Upon physical examination, forward flexion was to 90 degrees with 
no change on 5 repetitions.  Extension was to 20 degrees, 
decreasing to 10 degrees after 5 repetitions.  Left lateral 
flexion was to 20 degrees initially, decreased to 10 degrees 
after 5 repetitions.  Right lateral flexion maximum was to 20 
degrees initially, decreased to 10 degrees after 5 repetitions.  
Left lateral rotation was to 20 degrees before and after 
repetitions.  Right lateral rotation was to 10 degrees before and 
after 5 repetitions.  Strength was 5 out of 5 in the upper and 
lower extremities.  Deep tendon reflexes were trace and 
symmetric.  Sensation was intact in the periphery.  X-ray 
findings revealed mild levoscoliosis.  5 ribless lumbar segments 
were present.  There was disc space narrowing at the L3-L4 and 
L4-L5 levels.  Vacuum phenomena were seen at the L1-L2 and L4-L5 
levels.  There was generalized degenerative vertebral body 
spurring with bony bridging present throughout much of the lumbar 
spine.  Degenerative facet disease in the lower lumbar region was 
also suspect.  Overall, no remarkable interval change had 
occurred.  There was no evidence of fracture or subluxation.  The 
pedicles appeared intact.  The aorta was calcified and appeared 
slightly ectatic.  The examiner diagnosed advanced multilevel 
discogenic disease and degenerative change.  

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 40 percent for the 
Veteran's service-connected chronic lumbar strain with 
degenerative arthritic changes.  There is no evidence that the 
Veteran is suffering from unfavorable ankylosis of the entire 
thoracolumbar spine necessary to meet the regulatory criteria for 
a disability rating greater than 40 percent.  See 38 C.F.R. 
§ 4.71a, DC 5243 (2010).  For example, at the May 2007 VA 
examination, forward flexion was to 90 degrees; extension was to 
20 degrees, decreasing to 10 degrees after 5 repetitions; left 
and right lateral flexion were to 20 degrees initially, decreased 
to 10 degrees after 5 repetitions; left lateral rotation was to 
20 degrees, and right lateral rotation was to 10 degrees.  There 
also is no persuasive evidence of incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months to 
warrant a rating in excess of 40 percent under the intervertebral 
disc syndrome rating criteria.  

As noted previously, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the 
Veteran has reported pain in his low back.  The Board finds, 
however, that the 40 percent rating currently assigned to the 
Veteran's service-connected low back disability takes into 
consideration his complaints of low back pain.  Thus, the Board 
finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis 
for an increased rating for the Veteran's service-connected low 
back disability.  See DeLuca, 8 Vet. App. at 204-07.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected low back 
disability.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this instance, the Veteran contends that his pain, weakness, 
and limited motion of his lower back causes marked interference 
with his employment.  However, the record does not establish that 
the rating criteria are inadequate for rating any of his 
disability.  The competent medical evidence of record shows that 
that the Veteran's low back disability is primarily manifested by 
pain and limitation of motion.  The applicable diagnostic codes 
used to rate the disability provide for ratings based on 
limitation of motion as well as incapacitating episodes.  See 
Diagnostic Codes 5235 to 5243.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an evaluation in excess of 40 
percent for his service-connected chronic lumbar strain with 
degenerative arthritic changes.  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to a disability rating greater than 40 percent for 
chronic lumbar strain with degenerative arthritic changes is 
denied.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


